UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): July 10, 2007 CHINA DIGITAL MEDIA CORPORATION (Exact Name of Registrant as Specified in Charter) Nevada (State or Other Jurisdiction of Incorporation) 000-30212 (Commission File Number) 13-3422912 (I.R.S. Employer Identification No.) 2505-06, 25/F, Stelux House, 698 Prince Edward Road East, Kowloon, Hong Kong (Address of Principal Executive Offices, including Zip Code) (011) 852-2390-8600 (Registrant's Telephone Number, Including Area Code) This Current Report on Form 8-K is filed by China Digital Media Corporation, a Nevada corporation (the “Registrant”), in connection with the item set forth below. ITEM 5.02 DEPARTURE OF DIRECTORS OR PRINCIPAL OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF PRINCIPAL OFFICERS The Registrant reports that Mr. Benedict Li Wa Tat resigned as Chief Financial Officer effective on July 9, 2007. The Registrant reports that Mr. Chi Shing Ng (a.k.a. Daniel Ng) as an acting Chief Financial Officer effective on July 9, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHINA DIGITAL MEDIA CORPORATION By: /s/ Daniel Ng Daniel Ng President and CEO Dated: July 10, 2007
